                        Case 8-18-77317-las                    Doc 31      Filed 02/06/19         Entered 02/06/19 09:34:04

        B2540 (Form 2540 — Subpoena for Rule 2004 Examination) (12/15)


                                           UNITED STATES BANKRUPTCY COURT
                                    Eastern                                District   gf                                 New York

        In rg    Raymond Dickhoff                                                      Case NO_              18-77317
                                          Debtor
                                                                                       Chapter              1 1




                                                     SUBPOENA FOR RULE 2004 EXAMINATION
        TO;    Wayne Steck,    Eastern Property Investor Consultants, LLC and The Gates at Medford
                                                                (Name ofperson to whom the subpoena is directerb


                      YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
TTTTTTTT IEieTestim0ny:

        under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.

        PLACE                                                                                                DATE AND TIME
       Berger, Fischoff, Shumer, Wexler &             Goodman, LLP
       6901 Jericho Turnpike, Suite 230
                New York 11791
                                                                                                                        02/26/1 g          10:00     am
       Syosset,




       The examination will be recorded by this method: Court Stenographer


       ii]    Production: You, or your representatives, must also bring with you to the examination the following documents,
       electronically stored information, or objects,            and must permit inspection, copying,        testing, or      sampling of the material:




               The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
       attached — Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
       subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the p                           ential   consequences of not
       doing so.                                                                                                                  ·




       Date;         |1 9                                                                                                 I




                                        CLERK OF COURT
                                                                                      OR                ‘




                                        Signature ofClerk or Deputy Clerk                        Attorney ’s Sigrzatury



       The name,     address, email address,         and telephone number of the attorney representing (name ofparty)
        Raymond Dickhoff                              ,   who issues or requests this subpoena, are:

        Gary C.    Fischoff, Esq. -   6901 Jericho Turnpike, Suite 230, Syosset,           New York   11791       —
                                                                                                                      (516)   747 -1136


                                               Notice to the person who issues or requests this subpoena
       If this   subpoena commands the production of documents, electronically stored information, or tangible things, or the
       inspection of premises before        trial,   a notice and a copy of this subpoena must be served on each party before it                is   served on
       the person to   whom it is directed. F ed. R. Civ. P. 45(a)(4).
                    Case 8-18-77317-las                 Doc 31      Filed 02/06/19         Entered 02/06/19 09:34:04

B2540 (Form 2540 —- Subpoena for Rule 2004 Examination) (Page 2)



                                                              PROOF OF SERVICE
                         (This section should not be iiled with the court unless required by Fed. R. Civ. P. 45.)

I   received this subpoena for (name of individual and title, yi any):

on    (date)                  .




DI served the subpoena by delivering a copy to the named person as follows:
                                                        on (date)                               ;   or



      I   returned the subpoena unexecuted because:




Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                       .




    My fees are S                  for travel   and $               for services, for a total   of $             .




             I   declare under penalty of perjury that this information is true and correct.


Date:

                                                                                                          Server ’s signature




                                                                                                         Printed name   and title




                                                                                                           Server ’s address




Additional information concerning attempted service, etc.:
                                            Case 8-18-77317-las                                                 Doc 31                        Filed 02/06/19                     Entered 02/06/19 09:34:04

          B2540 (Fonn 2540 — Subpoena for Rule 2004 Examination) (Page                                                           3)




                                                      Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                                                    (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

          (c)    Place of compliance.                                                                                                                        (ii) disclosing an unretained expert's opinion or information that does

                                                                                                                                                       not describe specific occurrences in dispute and results from the expert's
            (1)      For a       Trial,        Hearing, or Deposition.                  A subpoena may command a                                       study that was not requested by a party.

          Person to          attend a trial, hearinE, or deP osition onlY as follows:                                                                           C SPeci               in8 Conditions as an Alternative. In the circumstances
                                                                                                                                                                                                                                                _                     _


              (A) within 100 miles of where the person resides, is employed, or                                                                        described in Rule 45(d)(3)(B), the court may, mstead of quashmg or
          regularly transacts business in person; or                                                                                                   modifying a subpoena, order appearance or production under specified
              (B) within the state where the person resides, is employed, or regularly                                                                 conditions if the serving party:
          transacts business in person, if the person                                                                                                        (i) shows a substantial need for the testimony or material that cannot

                     (i)    a party or a party’s officer; or
                           is                                                                                                                          be otherwise met without undue hardship; and
                     (ii) is commanded to attend a trial and would not incur substantial                                                                     (ii) ensures that the subpoenaed person will be reasonably

          expense.                                                                                                                                     compensated.


             2 For Other Discovery. A subpoena maY command:                                                                                            (e) Duties in                 ResPonding to a SubPoena.
              (A) production of documents, or electronically stored information, or
     ·
          things at a place within 100 miles of where the person resides, is employed,                                                                      (I)     Producing Documents or Electronically Storedliyformation. These
          or regularly transacts business in person; and                                                                                               procedures apply to producing documents or electronically stored
WTA TT Ti”'”'`(B)
                          inspection of premises, at the premises to be inspected.                                                                     information:
                                 .                                   .                                                                                          (A)         Documents. A person responding to a subpoena to produce
          ((1)   Pmtcctmg a Person Subject to a Subpocmh_ Enforcement                                                                                  documents must produce them as they are kept in the ordinary course of
                                                                                                                                                       business or must organize and label them to correspond to the categories in
                     (1    Avoiding Unduc Burden Or Ewen? Sanctions                                               A party Of                           ee
          eeesssey eesesessele see issseee ess seeeesse e sseeeees essse eeke
          reasonable steps to avoid imposing undue burden or expense on a person                                                                                    .
                                                                                                                                                                        Productig                 J            Ermmii
                                                                                                                                                                                                          Information Na
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                            Sm                  .

                 .                                                           ,
                                                                                         .       .                           .            .            Specyied lf a subpoena does—not specify a form for producing
          subject to the subpoena.The court for the district where compliance is
                                                                                                                                                       €IcctmmcaHy Wimd nifOrinimonithC Pcrsmi Ripon mg must pm ducc It m
                                                                                                                                                                                                     .         .                                                                           .       .




                                                                                                                                      —                                                                    d.
                                                                                                                                                                             .




          rc uired must enforce this duty and impose an appropriate sanction
                                                                                                                             _                         a form or forms                    m
                                                                                                                                                                          which it is ordinarily maintained or in a reasonably
          Wgich may include lost eammgs and reasonable atmmcys fees        OH a
                                                         .                                                                                             usable fonn or forms.
          pany of atmmcy who fads to Comp1y'
                                                                                                                                                           (C) Electronicalhz Stored Information Produced in Only One Farm. The
                                                                                                                                                       person responding need not produce the same electronically stored
            (2)      Command I0 Produce Mmermls Or Permit Inspection                                                                                   mfomlajwn
                 Appearance Not Required. A person corrunanded to produce
                 (A)
                                                                                                                                                           (D) fmccessl e     eclmmia y S        d I'ypgrmqhon ThC pcison  me       _
                                                                                                                                                                                                                                                        .




          documents electronically stored information or tangible things or to                                                                                                                                                  .

                                                      a’                                                                                               respondmg,need not provide discovery of electronically stored mformation
          pemit the ins action Of rcmiscs Head not       car in erson at the lace Of
                                                                                                                                                       from sources that the person identifies as not reasonably accessible because
           roduction (Klingpccticnlilnlcss afso couunmlélgd to ap
                                                                ppcar for a dep
                                                                              Position’                                                                of undue burden or cost. On motion to compel discovery or for a protective
          gaming or mal                                                                                                                                                          person                                                                              IS
                 (B) Objections.                A person cormnanded to produce documents or tangible                                                                                              iiipzndmg mu? S*Q1°W;h‘*g“‘°                                            Em   .               .

                                                                                                                                                       magma y acccssl                              B ccausc 0 un uc .m CH Or cosh                                  at S Owlilg ls
          things or to permit inspection may serve on the party or attorney designated
                                                                                                                                                       made, the court may nonetheless order discovery fiom such sources if the
          in the Sub            Gem a Written Obéction to ms com                                         CO in      mgm) Or
          Sampling guy or all of the miucrials or to Elspecing
                                                                                                           Ig:
                                                                                                                 pi;:miScsg           _   or to
                                                                                                                                                       requesting party shows good cause, considering the limitations of Rule
                                                                                                                                                       26(b)(2)(C)` The                           com may Specify Commons for the dlscovcry
          producing electronically stored infomation in the form or forms requested.
          The objection must be served before the earlier ofthe time specified for                                                                                  Ummmg Prime                          e Or Protection`
                                                                                                                                                            (2)
          compliance or 14 days after the subpoena is served. lf an objection is made,                                                                                                                                                  .           .



                                                             _
                                                                                                                                                                0—1)1iy"0rmat10t1
                                                                                                                                                                                              .
                                                                                                                                                                                                    Withheld       A person withholding subpoenaed          .




          the    fouowm                  rides a    1
                                                                                                                                                       information under a claim that it                             is   privileged or subject to protection as
                     (D At ily time pgnyhoticc to the                            commanded person                  the Sewing party
          may move the court for the district where compliance is required for an                                                                                                                                         md
                                                                                                                                                                                 p            y                       ’
          order compelling production or inspection.                                                                                                                    ..            .                                     .                                              .           .




                   These acts may be required only as directed in the order, and the
                                                                                                                                                       Or tmwalicgfgbg ?;caI;;?;;c$€gg$’ |rg3;;;§1cH&f§;§;ggil§;2?;S’
                     (ii)
                                                                                                                                                                        g                 g          g
          order must protect a person who is neither a party nor a party's officer from                                                                     .   .                                          .                                .                         .

                                                                                                                                                       privileged or protected, will enable the parties to assess the clairn.
          signmcant cXP 6HSc msumng fr0     COHlplance
                                                   1                     m                   `

                                                                                                                                                          (B) Information Produced                                 If information produced in response to a

                                     ,
                                            _
                                                     .           .                                                                                     subpoena is subject to a claim of privilege or of protection as                                               trial-
                                          O,
            (sjgligihlni                                                                                                                               preparation material, the person making the claim may notify any party that
                                                                                       th     rt f              r the   dsmct WhSIc
               m‘                                                                 morkifycaczlg                                                        received the information of the claim and the basis for it. After being
          CO    PHancfg                                                                              S
                                                                                                         _P
                                                                                                              OEM tha;   '
                                                                                                                                                       notified, a party must promptly return, sequester, or destroy the specified
                     G)    fails to    glow 8 rcasoilmblc time to com 15,                                                                              infonnation and any copies it has; must not use or disclose the information
                     (ii)   rc       mms a erson to comP1y bcyond thi; g;:0graphical limits                                                            until the claim is resolved; must take reasonable steps to retrieve the
          Spgcmcd inqRu1€ 45Izc)_                                                                                                                      mformamm lf the pariy dlscloied It before bcmg mowed; and may
                     (iii)   requires disclosure of privileged or other protected matter, if no                                                                                                                                                                                    .


                                                                                                                                                       promptly present the information under seal to the court for the district
          6X ccP      mmSor Waiver 3 my or                                                                                                             where compliance is required for a determination ofthe claim. The person
                                                   pl?
                                    n 20 undue burden
                                 bbcts a
                     GV)                                                                                                                               who Produced the mfOi'maYiOH IHUSY pl”€S€1'V€ the information until [hc claim
                 (B)                   protect a person subject to O; affected by a
                                                                                                                                                       IS   resolved
          subpoena, the court for the district where compliance is required may, on
                                                             the Sutipocngllfltraggucii
                                            moiiflél                                                                                                   (g) Contempt. The court for the district where compliance is required — and
                                         Osmg a a                    Or O cr_cOn 1 cn lal rcsearch ’                                                                                                         —
                     I0)        Si                           gsigrz                                                                                    also, after a motion is transferred, the issuing court may hold in contempt
          dcve Opmcn ’ ee commema In                                     mma wm or
                                                                                 t.
                                                                                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                                                                                       the subpoena or an order related to it




                                                                                      For access to subpoena materials, see Fed. R.                     Civ. P. 45(a)                Committee Note (2013)                                                                                             V
                  Case 8-18-77317-las            Doc 31     Filed 02/06/19            Entered 02/06/19 09:34:04




                                                            SCHEDULE A




                 A. Copies of any and     all   financial books, records,   and tax returns for period January       l,   2015


                    through the present, that       refer, relate   or otherwise involve the Debtor, including but not


                    limited to the financials of Eastern and         The Gates   at   Medford, LLC. This should include,

sssc   or   so
                    but not limited to:   all   records of income and expenses, with back up invoices;        all   checking


                    account statements and cancelled checks, all rents received for the retail restaurant location,


                    for Joe’s   Garage and Grill, LLC and subsequent occupants, including copies of any leases,

                    amendments, modifications or assignment; and any records                 relating to the application of


                    the Debtor’s distributions from Eastern.
        Case 8-18-77317-las            Doc 31        Filed 02/06/19        Entered 02/06/19 09:34:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                                          Chapter 11

Raymond Dickhoff
aka Raymond F. Dickhoff,                                                  Case No. 8-18-77 317 -las

                            Debtor.
-----------------------------------....-..-..---.............X



              ORDER AUTHORIZING THE DEBTOR TO ISSUE SUBPOENAS
                   FOR THE PRODUCTION OF DOCUMENTS AND
               AUTHORIZING THE DEBTOR TO EXAMINE WAYNE STECK
          Upon the    motion, dated January 25, 2019 (the                          of   Gary C   Fichoff, Esq.   on

behalf of Raymond Dickhoff (the             |)           pursuant to Bankruptcy Rule 2004, for an order

authorizing the Debtor to issue subpoenas for the production of documents and to examine


Wayne Steck, Eastern Property Investor Consultants, LLC, and The Gates at Medford; and

this    Court having jurisdiction to consider the Motion and the                  relief   requested therein in

accordance with 28 U.S.C.           § 1334;   and consideration of the Motion and the            relief   requested

therein being a core proceeding pursuant to 28 U.S.C. § 157(b);                and venue being proper before

this    Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having determined that

the relief requested in the Motion is in the best interests of the Debtor’s estate; and the Court

having determined that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and upon              all of the   proceedings had before the Court and

after   due deliberation and       sufficient cause appearing therefor; it is


          ORDERED that the Motion is granted on the terms set forth herein; and it is further
          ORDERED that the Debtor is authorized under Bankruptcy Rules 2004 and 9016, to
issue such subpoenas as          may be     necessary to compel the production of documents and the

testimony of Wayne Steck           (“|") in connection with the administration of this Chapter 7
case;   and it is further



                                                            1
               Case 8-18-77317-las         Doc 31         Filed 02/06/19            Entered 02/06/19 09:34:04




                ORDERED that unless otherwise agreed to by the Debtor, Steck shall have fourteen

    (14)   days from the service of a subpoena to either                    (1)   produce to the Debtor    all   responsive

                                                                                                                              D


    documents requested in the Debtor’s subpoena, other than those documents withheld under

    a claim of privilege or    (2) file   with this Court an objection or response to the subpoena with a

    hearing promptly scheduled; and             it is   further


                ORDERED     that unless otherwise agreed to by the Debtor,                    if   Steck withholds any


gg gcgcuments from the production based upon a claim of privilege, Steck is                           directed to provide


    counsel for the Debtor with a privilege                  log,      containing the information required under

    Bankruptcy Rule 7026 and E.D.N.Y. L.B.R. 7026-1, within fourteen                           (14)   days of the service

    of a subpoena on Steck;      and it    is   further


                ORDERED     that Steck      is directed to         submit to oral examination upon reasonable

    notice and, absent other agreement with the Debtor, in no event                        more than fifteen (15) days

    from the date of the service of a deposition subpoena upon Steck; and it is further

                ORDERED that nothing herein shall limit the rights of Steck under applicable law to
    object to or oppose    any subpoena the Debtor may serve upon Steck; and it is further

                ORDERED that in accordance with Bankruptcy Rules 2004 and 9016, (i) the Clerk of
    this   Court shall issue subpoenas, signed, but otherwise in—blank, as requested by the Debtor,

   or   (ii)   provided that counsel for the Debtor            is      authorized to practice in this Court, counsel

    may issue and sign the subpoenas; and it is further

                ORDERED that     the Debtor shall           file    with the Court an affidavit or declaration of

   service for each     subpoena he serves; and it is further

               ORDERED that this          Order   is    without prejudice to the Debtor’s right to           file   further

   motions seeking additional documents and testimony pursuant to Bankruptcy Rule 2004(a)

   or   any other applicable law; and it is further




                                                                   2
     Case 8-18-77317-las             Doc 31    Filed 02/06/19   Entered 02/06/19 09:34:04




          ORDERED that this Court shall retain jurisdiction to resolve any disputes arising or
related to this Order including any discovery disputes that       may arise between or among the

parties   and to   interpret,   implement and enforce the provisions of this Order.




                                                            Q

                                                   ${,:7*


Dated: February 1, 2019                       %biSmcw$$6*
                                                    _
                                                                        Louis A. Scarcella
       Central Islip, New York                                  United States Bankruptcy Judge



                                                        3
                                     Case 8-18-77317-las           Doc 31       Filed 02/06/19          Entered 02/06/19 09:34:04




                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NEW YORK

                                                                                                       Chapter 11

                           Raymond Dickhoff
                           aka Raymond F. Dickhoff,                                                    Case No. 8-18-77317-las

                                                       Debtor.
                           ...--...-...........--.-...---...............................X



                                         ORDER AUTHORIZING THE DEBTOR TO ISSUE SUBPOENAS
W    Y
    gg
         |A·
               |   gpggggg g   g
                                   FOR THE PRODUCTION OF DOCUMENTS AND AUTHORIZING THE DEBTOR
                                      TO EXAMINE EASTERN PROPERTY INVESTOR CONSULTANTS, LLC
                                       Upon the   motion, dated January 25, 2019 (the                            of   Gary C   Fichoff, Esq.   on

                           behalf of Raymond Dickhoff (the             “_l|") pursuant to Bankruptcy Rule 2004, for an order

                           authorizing the Debtor to issue subpoenas for the production of documents and to examine


                          Wayne Steck, Eastern Property Investor Consultants, LLC, and The Gates at Medford; and

                           this      Court having jurisdiction to consider the Motion and the                    relief   requested therein in

                           accordance with 28 U.S.C.          § 1334;    and consideration       of the   Motion and the       relief requested


                          therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before


                          this      Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having determined that

                          the relief requested in the Motion is in the best interests of the Debtor’s estate; and the Court

                          having determined that the legal and factual bases set forth in the Motion establish just

                          cause for the relief granted herein; and upon               all   of the proceedings had before the Court        and

                          after      due deliberation and sufficient cause appearing therefor;               it is



                                      ORDERED that the Motion is granted on the terms set forth herein; and it is further
                                      ORDERED that the Debtor is authorized under Bankruptcy Rules 2004 and 9016, to
                          issue such subpoenas as           may be     necessary to compel the production of documents and the

                          testimony of Eastern Property Investor Consultants, LLC (“Eastern Property") in connection

                          with the administration of this Chapter 7 case; and                  it is   further




                                                                                      1
                       Case 8-18-77317-las      Doc 31    Filed 02/06/19           Entered 02/06/19 09:34:04




                        ORDERED       that unless otherwise agreed to by the Debtor, Eastern Property shall

            have fourteen (14) days from the service of a subpoena to either (1) produce to the Debtor all

            responsive documents requested in the Debtor’s subpoena, other than those documents

            withheld under a claim of privilege or       (2) file   with this Court an objection or response to the

            subpoena with a hearing promptly scheduled; and it is further

                        ORDERED       that unless otherwise agreed to by the Debtor,            if   Eastern Property

                                  documents from the production based upon a claim
w * pggapppppwithholds any
    ppp,
                                                                                                of privilege, Eastern


           Property       is   directed to provide counsel for the Debtor with a privilege log, containing the


           information required under Bankruptcy Rule 7 026 and E.D.N.Y. L.B.R. 7 026-1, within

           fourteen (14) days of the service of a subpoena on Eastern Property; and              it is   further

                        ORDERED      that Eastern Property    is     directed to submit to oral examination        upon

           reasonable notice and, absent other agreement with the Debtor, in no event more than fifteen


           (15)   days from the date of the service of a deposition subpoena upon Eastern Property; and it

           is   further


                        ORDERED      that nothing herein shall limit the rights of Eastern Property under

           applicable law to object to or oppose         any subpoena the Debtor may serve upon Eastern

           Property;      and it is further

                        ORDERED that in accordance with Bankruptcy Rules 2004 and 9016, (i) the Clerk of
           this   Court shall issue subpoenas, signed, but otherwise in-blank, as requested by the Debtor,

           or   (ii)   provided that counsel for the Debtor     is      authorized to practice in this Court, counsel

           may issue and sign the subpoenas; and it is further
1




                        ORDERED that      the Debtor shall   file   with the Court an affidavit or declaration of

           service for each subpoena he serves;       and it is further




                                                                    2
       Case 8-18-77317-las           Doc 31       Filed 02/06/19         Entered 02/06/19 09:34:04




          ORDERED       that this Order is without prejudice to the Debtor’s right to        file   further

motions seeking additional documents and testimony pursuant to Bankruptcy Rule 2004(a)

or   any other applicable law; and it is further

          ORDERED that this Court shall retain jurisdiction to resolve any disputes arising or
related to this Order including any discovery disputes that               may arise between or among the

parties   and to   interpret,   implement and enforce the provisions of this Order.




                                                  sew      at ‘%.
                                              .@    ·
                                                                    e°            .




                                              E         ¤i;;—~ci;.¤



                                              ,                   ,¤



 Dated: February 1, 2019                          9;%     _       ($6*         Louis A. Scarcella
                                                        mm)
        Central Islip, New York                                          United States Bankruptcy Judge



                                                              3
